Exhibit 4.96 SECURITIES PURCHASE AGREEMENT This SECURITIES PURCHASE AGREEMENT (the “ Agreement ”) is dated and effective as of December 31, 2014 (the “ Effective Date ”), by and between NEWLEAD HOLDINGS LTD. , an exempted company incorporated under the laws of Bermuda (the “ Company ”), and TCA GLOBAL CREDIT MASTER FUND, LP, a limited partnership organized and existing under the laws of the Cayman Islands (the “ Buyer ”). WHEREAS, Buyer desires to purchase from Company, and the Company desires to sell and issue to Buyer, upon the terms and subject to the conditions contained herein, up to Ten Million and No/100 United States Dollars ($10,000,000) of senior secured convertible, redeemable debentures (in the form attached hereto as Exhibit A , the “ Debenture(s) ”), of which Four Million Two Hundred Fifty Thousand and No/100 United States Dollars ($4,250,000) shall be purchased on the date hereof (the “ First Closing ”) for the total purchase price of Four Million Two Hundred Fifty Thousand and No/100 United States Dollars ($4,250,000) (the “ Purchase Price ”), and up to Five Million Seven Hundred Fifty Thousand and No/100 Dollars ($5,750,000) may be purchased in additional closings as set forth below (the “ Additional Closings ”) (each of the First Closing and the Additional Closings are sometimes hereinafter individually referred to as a “ Closing ” and collectively as the “ Closings ”), all subject to the terms and provisions hereinafter set forth; WHEREAS, the Company, NewLead Tanker Acquisitions Inc., a corporation incorporated under the laws of the Republic of the Marshall Islands (“
